 



[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
EXHIBIT 10.70
June 28, 2006
VIA FAX AND FEDERAL EXPRESS
David L. Snitman, Ph.D.
Chief Operating Officer
Array BioPharma, Inc.
3200 Walnut Street
Boulder, CO 80301
     RE:     Amendment No. 7 to Drug Discovery Collaboration Agreement dated
September 13, 2002
Dear Dr. Snitman:
     As you know, InterMune, Inc. (“InterMune”) and Array BioPharma Inc.
(“Array”) are parties to that certain Drug Discovery Collaboration Agreement
dated September 13, 2002, as amended by Amendment No. 1 dated May 8, 2003,
Amendment No. 2 dated January 7, 2004, Amendment No. 3 dated September 10, 2004,
Amendment No. 4 dated December 7, 2004, Amendment No. 5 dated June 30, 2005 and
Amendment No. 6 dated February 3, 2006 and effective January 1, 2006,
(collectively, the “Agreement”). Any capitalized term contained herein and not
otherwise defined herein shall have the meaning ascribed to such term in the
Agreement. As you also know, InterMune has recently exercised it right to extend
the Research Term for an additional twelve (12)-month period following June 30,
2006 such that the Research Term no expires June 30, 2007 under the Agreement.
     Pursuant to our discussions,, we would like to amend the Agreement,
effective as of the date hereof, as follows:
     1. Section 2.3 of the Agreement is hereby amended in its entirety to read
as follows:
“2.3 Term and Termination of Research Collaboration. The Research Collaboration
shall commence on the Effective Date and shall end upon the first to occur of
(i) June 30, 2007, (ii) the termination of this Agreement, or (iii) [ * ] after
written notice from InterMune that InterMune elects (in its sole discretion) to
early terminate the Research Collaboration (such period beginning on the
Effective Date and ending upon the earliest of (i), (ii) and (iii), the
“Research Term”). The Research Term shall automatically be extended for an
additional twelve (12)-month period after June 30, 2007 (“Extension Term”) on
the same terms and conditions as previously conducted (except as otherwise set
forth in this Agreement) unless either party gives the other party written
notice on or before March 31, 2007 of its intention not to extend the Research
Term.”
     2. Section 5.1.1 of the Agreement is hereby amended in its entirety to read
as follows:

 



--------------------------------------------------------------------------------



 



“5.1.1 Research Phase Payment Schedule. InterMune agrees to pay Array funding
for the conduct of the Research Collaboration quarterly, in advance, in an
amount equal to one quarter (1/4) of the Allocated Array FTEs (or, if less, the
number of Array FTEs described in this Section 5.1.1 or otherwise scheduled in
the Research Plan to be provided by Array in the upcoming quarter), multiplied
by the applicable Array FTE Rate (as defined below in Section 5.1.2). The
Allocated Array FTEs shall be as follows: (a) [ * ] Array FTEs devoted to [ * ]
for the period of time set forth below in this Section 5.1.1 (or such other
number scheduled in the Research Plan) (the “Discovery FTEs”); (b) [ * ] Array
FTEs devoted to [ * ] for the period of time set forth below in this
Section 5.1.1 (or such other number scheduled in the Research Plan) (the
“Manufacture FTEs”); and (c) [ * ] Array FTEs, [ * ] of which will be [ * ] will
be devoted to [ * ] while [ * ] will be devoted to [ * ] for the period of time
set forth below in this Section 5.1.1 (or such other number of FTEs and/or
allocation of such number of FTEs between the manufacturing transfer and process
research activities as scheduled in the Research Plan) (the “Research FTEs”).
Payments shall be made on or before the first day of each calendar quarter. Such
payments are non-creditable and non-refundable, subject to the remainder of this
Section 5.1.1. Within thirty (30) days after the end of each calendar quarter
during which InterMune is funding Array FTEs devoted to the Research
Collaboration, Array shall notify InterMune in writing of the number of FTEs
Array actually devoted to the Research Collaboration during such calendar
quarter. If such actual FTEs are less than the number of FTEs for which
InterMune paid, then InterMune may credit the overpayment against the next
payment due Array under this Agreement. If no payment will be due Array within
the next three (3) months after Array was required to notify InterMune of such
actual FTEs, Array shall promptly refund the overpayment to InterMune. In
addition, InterMune may audit Array’s FTE records relating to the Research
Collaboration, in the same manner and subject to the same restrictions as those
set forth in Array’s-audits pursuant to Section 6.4, and any discrepancies shall
be trued-up as provided in the foregoing two (2) sentences. In no event shall
InterMune be required to fund a greater number of Array FTEs in any calendar
quarter than one quarter (1/4) of the Allocated Array FTEs for such calendar
quarter, or, if lesser, those provided in the Research Plan for Array to provide
in such calendar quarter.
The Discovery FTEs shall be funded by InterMune beginning July 1, 2005 through
June 30, 2007. When requesting to extend the Research Term in accordance with
Section 2.3, InterMune shall specify in a written notice to be delivered by
InterMune to Array no later
3280 Bayshore Boulevard, Brisbane, CA 94005 Tel: 415.466.2200 Fax: 415.466.2300
than February 28, 2007, the number of Discovery FTEs to be funded for the
Extension Term.
Beginning February 1, 2006, InterMune shall fund [ * ] Manufacture FTEs until [
* ] (or such other [ * ] as may be determined by mutual agreement). The Research
FTEs shall be funded by InterMune beginning January 1, 2006 through August 31,
2006, with an option exercisable by InterMune to extend such funding for an
additional six (6)- month period. Upon the [ * ] by Array as described above,
(i) any remaining raw materials
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



purchased for the [ * ] and for which Array receives reimbursement from
InterMune that are not used for the [ * ] shall be owned by, and also delivered
to, InterMune (or a third party designated by InterMune) and (ii) InterMune
shall have the right to request, by delivering written notice to Array within
thirty (30) days, to [ * ] the number of Research FTEs under this Section 5.1.1
to [ * ] Array FTEs, which additional Research FTEs will be devoted to [ * ]
(which activities shall be with respect to the [ * ] as set forth in the
Research Plan). In the event Array agrees to InterMune’s request to [ * ] the
number of Research FTEs to [ * ] Array FTEs, such Array FTEs will be funded by
InterMune until June 30, 2007.”
     Except as set forth in (1) and (2) above, all terms and conditions of the
Agreement will remain in full force and effect.
     Please acknowledge your agreement to the proposed amendments to the
Agreement by having an authorized Array representative countersign both enclosed
copies of this letter where indicated below, and returning one original to the
attention of Lucinda Y. Quan, Director, Legal Affairs at InterMune. We would be
happy to proceed based on receipt of a facsimile copy while awaiting the
original.
     If you have any questions on the foregoing, please do not hesitate to
contact me.

     
 
  Sincerely,
 
   
 
  /s/ Lawrence Blatt
 
   
 
  Lawrence Blatt, Ph.D.
Chief Scientific Officer

     
cc:
  General Counsel, Array Mr. Larry Kahn, InterMune

Acknowledged and Agreed:
ARRAY BIOPHARMA INC.

         
By:
  /s/ David Snitman
 
   
 
       
Name:
  David Snitman
 
   
 
       
Title:
  COO
 
   

[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3